Case 2:11-cv-11940-SJM-MAR ECF No. 127 filed 04/15/20                  PageID.3541      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES ex rel. AZAM RAHIMI, et al.                      )
                                                                )
                               Plaintiffs,                      ) CIVIL ACTION NO. :
                                                                ) 2:11-cv-11940- SJM-MAR
 v.                                                             )
                                                                )
                                                                )
 RITE AID CORPORATION,                                          ) Hon. Stephen J. Murphy III
                                                                )
                               Defendant.                       )
                                                                )


                                      NOTICE OF APPEAL

        Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that

 Relator Azam Rahimi appeals to the United States Court of Appeals for the Sixth Circuit from

 the district court’s April 7, 2020 Order Denying Relator’s Motion for Reconsideration (ECF No.

 126). On January 9, 2020, Relator appealed to the United States Court of Appeals for the Sixth

 Circuit from the district court’s December 12, 2019 Order Granting Defendant’s Motion to

 Dismiss for Lack of Subject Matter Jurisdiction and for Judgment on the Pleadings and Finding

 Moot Relator’s Motion to Authorize Sealing of Relator’s Motion to Compel (ECF No. 120), and

 the Court’s December 12, 2019 Judgment in favor of Defendant Rite Aid Corporation (ECF No.

 121). See Notice of Appeal, ECF No. 123. The appeal, assigned No. 20-1063 in the Sixth

 Circuit, was held in abeyance pending the district court’s decision on Relator’s Motion for

 Reconsideration (6th Cir. Case No. 20-1063, ECF No. 3).

        Relator respectfully asks the clerk to provide the notice required by Rule 3(d) to the clerk

 of the court of appeals, and each party’s counsel of record.
Case 2:11-cv-11940-SJM-MAR ECF No. 127 filed 04/15/20     PageID.3542     Page 2 of 3




 Dated: April 15, 2020                    Respectfully submitted,

                                          /s/ Arun Subramanian
                                          Shelley R. Slade
                                          VOGEL, SLADE & GOLDSTEIN, LLP
                                          1300 Connecticut Ave., N.W., Suite 701
                                          Washington, D.C. 20009
                                          Tel.: 202-537-5903
                                          sslade@vsg-law.com

                                          Robert L. Vogel
                                          VOGEL, SLADE & GOLDSTEIN, LLP
                                          1300 Connecticut Ave., N.W., Suite 701
                                          Washington, D.C. 20009
                                          Tel.: 202-537-5904
                                          rvogel@vsg-law.com

                                          Thomas Van Dusen
                                          Michael G. Costello
                                          Bodman PLC
                                          201 West Big Beaver Rd, Suite 500
                                          Troy, MI 48084
                                          Tel.: 248-743-6076
                                          TVanDusen@bodmanlaw.com
                                          mcostello@bodmanlaw.com

                                          William Christopher Carmody
                                          Arun Subramanian
                                          Halley W. Josephs
                                          Cory S. Buland
                                          William D. O’Connell
                                          Hannah C. Waite
                                          SUSMAN GODFREY L.L.P.
                                          1301 Avenue of the Americas, 32nd Fl.
                                          New York, New York 10019
                                          Tel.: (212) 336-8330
                                          bcarmody@susmangodfrey.com
                                          asubramanian@susmangodfrey.com
                                          hjosephs@susmangodfrey.com
                                          cbuland@susmangodfrey.com
                                          boconnell@susmangodfrey.com
                                          hwaite@susmangodfrey.com

                                          Attorneys for Azam Rahimi




                                      2
Case 2:11-cv-11940-SJM-MAR ECF No. 127 filed 04/15/20             PageID.3543      Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020, I caused the aforesaid Notice of Appeal to be

 served by filing it in the ECF system.



                                                   /s/ Arun Subramanian
                                                   Arun Subramanian




                                              3
